department of the treasury internal_revenue_service washington d c so er or sep uv q - se tor eat uniform issue list kerkrererrererrereerrereekrererrrerer hiker ekrererrererrrererereeerere kreis eraere eee eee reaeeere legend taxpayer krkkekrererererkrerererrrereer kekekereererererrererereek amount a amount a-1 amount a-2 hhi kia kiki rer eris riera retire erie ere ere khaki kk isaak eere ree ree rerrer eer eer ereerererer hk iki rea rkrir erik esker ere ree eiereererrererererererre rk account b kkekkkrereerkrerereerererreeererereee bank m ira x kekkkikek eker eere eere er rerererere kkk ieee ree rrerereerererererererere kkk ererere eee krerererereereeerererer keke eere err er ere erika eer reeerer kaki ererererere kkk eere eekrereererererrererererer kerkkkrererikrerrereeerreree dear kraekekekeekrerekreekkerrrre this is in response to your letter dated date as supplemented by additional correspondence and communications dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted by you under penalty of perjury in support of the ruling requested the certificates of deposit cds ira x was a roth_ira established and maintained the taxpayer was the owner of ira x an individual_retirement_arrangement ira administered by bank m _ pursuant to code sec_408a in that were used to fund ira x were due to expire bank m notified the taxpayer that effective the cds would be renewed for another term of months absent any_action by the taxpayer however the taxpayer was not satisfied with the rate of return paid_by bank m on the cds and she decided to reinvest the bulk of the ira x assets in united_states government series savings bonds bonds the taxpayer gave timely notice to bank m of her intent to change the ira x investments on forms that the bonds were intended to be used as rollover_contributions to fund ira x bank m withdrew amount a-2 from ira x and used the assets to purchase the taxpayer's bonds bank m did not however re-deposit the bonds as a rollover_contribution to ira x or another ira as the taxpayer had instructed instead bank m registered and distributed the bonds to the taxpayer the taxpayer applied for the bonds indicating on the application unbeknownst to the taxpayer at the time bank m had treated the bond purchases as part of the distribution of amount a from ira x amount of money too small to be applied to the bond purchase was distributed from ira x and deposited in account b a personal savings account established at bank m in the name of the taxpayer's roth_ira at no time during inform the taxpayer that it had treated the purchase of the bonds or the establishment of account b as parts of a taxable_distribution of all of the taxpayer's ira x assets at the same time amount a-1 an did bank m ‘ax returns the taxpayer learned that neither she nor bank ‘when the taxpayer and her spouse met with a tax professional to in begin preparing their m had completed a rollover or reinvestment of any part of her ira x assets upon inquiring at bank m the taxpayer was informed that the bank was not equipped to act as a custodian for individual_retirement_arrangements investing in united_states_savings_bonds thus when the taxpayer purchased the bonds bank m considered ira x to be closed the taxpayer represents that bank m subsequently cashed out her bonds and now holds the proceeds of that cash-out in the bank’s fed account however bank m refuses to re-establish the taxpayer's ira because more than days have elapsed since the assets were first distributed in based on the facts and representations presented in this letter you request that the service waive the 60-day rollover requirement with respect to the distribution of amount a from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an jra shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code vv449038 sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred in this case the taxpayer who owned ira x instructed the custodian of that ira bank m not to renew the bank’s cd as her ira investment of choice instead the taxpayer elected to have bank m purchase bonds with the intent of replacing the bank m cds with those bonds as her ira x investments bank m however treated the bond purchases as part of a lump sum withdrawal of all assets from ira x and a taxable_distribution to the taxpayer bank m did not inform the taxpayer of its inability or unwillingness to continue acting as a custodian for ira x given the taxpayer's decision to invest the ira assets in bonds therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from ira xx the taxpayer is granted a period of days from the issuance of this ruling letter to contribute all or a portion of amount a into a roth_ira provided all other requirements of code sec_408 except the 60-day requirement are met with respect to all or a portion of amount a that amount will be considered a rollover_contribution within the meaning of sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact service by telephone at correspondence to se t ep ra t1 or by fax at kkekkkekkkekreekekeeerereerekerere the please address all sincerely yours a i lomo wing carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
